Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the amendment filed 9/19/2022.  Currently, claims 1-3 have been canceled, and claims 4-19 are pending.

Claim Objections
Claims 4, 13, 15-16, 18 are objected to because of the following informalities:
In claim 4, line 13, the claimed limitation “the vehicle ECU” should be changed to “the at least one vehicle ECU” to correspond with the limitation set forth in line 5 of the claim.
In claim 4, line 35, the claimed limitation “a state” should be changed to “the state” to refer to the state from line 34 of the claim.
In claim 13, line 32, the claimed limitation “the graphical interface” should be changed to “the graphical user interface” for consistency with the graphical user interface from line 22 of the claim.
In claim 13, line 37, the claimed limitation “remote control” should be changed to “a remote control”.
In claims 15-16 and 18, line 1, the preamble “The integrated management system for vehicle” should be changed to “The integrated management system for the vehicle”.
In claim 15, line 2, the claimed limitation “siren controller” should be changed to “a siren controller”.
In claim 18, line 2, the claimed limitation “an operator” should be changed to “the operator” to refer to the operator from lines 30-31 of claim 13.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4, line 17, recites the limitation “request”. This is unclear to the examiner if the applicant is referring to the request from line 12 of the claim, or to an additional request. 
Claim 4, line 19, recites the limitation “analyze data”. This is unclear to the examiner if the applicant is referring to the state data from line 4 of the claim, or to an additional data. For examining purposes, examiner will read “analyze data” as “analyze the state data”.
Claim 4, lines 28-19, recites the limitation “collected data”. This is unclear to the examiner if the applicant is referring to the “collect state data” from line 4 of the claim, or to an additional collected data. For examining purposes, examiner will read “collected data” as “the collected state data”.
Claim 6, line 2, recites the limitation “request”. This is unclear to the examiner if the applicant is referring to the request from line 12 of the claim, or to an additional request.
Claim 13, line 31, recites the limitation “the system”. This is unclear to the examiner if the applicant is referring to the “integrated management system” from line 1 of the claim. For examining purposes, examiner will read “the system” as “the integrated management system”.
Other dependent claims are rejected as being dependent on the rejected base claims.

Allowable Subject Matter
Claims 4-19 would be allowable if the objections and the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are overcome.
The following is a statement of reasons for the indication of allowable subject matter:
None of the prior art of record, alone or in any combination, discloses or fairly suggests an integrated management system for a vehicle and associated controls as recited in the context of claim 4, and similarly recited in the context of claim 13.

Response to Arguments
Applicant's amendments filed 9/19/2022 overcome the objections, the rejections under 35 U.S.C.112 (b) or 35 U.S.C. 112 (pre-AIA ), set forth in the previous Office action, therefore, the objections and the 112 rejections indicated in the previous office action are withdrawn. However, there are new claim objections and 112 rejections with the newly submitted amendments, is made in this office action, refer to the claim objections and the 35 USC 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, rejections above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM NGUYEN whose telephone number is (571)272-4441. The examiner can normally be reached M-F 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571)270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIM T NGUYEN/Primary Examiner, Art Unit 2456